Tompkins Judge
dissenting
I do not concur in this opinion; — the law requires that the parties shall be mutually indebted. The plaintiffs in this action sued on a bond made to them jointly by the defendants. The defendants set off a sum of money, made up of two demands, one of which, each of the defendants has in his own several right against the admiras-trators. But this is by no means the most serious *235tion to the claim of the defendants. The plaintiffs hold the money due to the defendants as trustees, and the defendants have no right of action against them, till a demand is made, and a refusal, or what is equivalent takes place. It is said that a plea of set off is in the nature of a cross action. It is strictly speaking a cross action, for the defendants, if the demand set off exceed the demand of the plaintiffs, recover the excess and costs. Thé defendants, if they had each brought his action against the plaintiffs without proving a demand first made, would have been forced to take nonsuits; but being allowed to set off their several demands against the joint demand of the plaintiffs they force the plaintiffs to pay costs. This is a hardship, because after the order of distribution made by the county court, the administrator failing to pay over on demand, in obedience to such order, is liable to be proceeded against by attachment, as for a contempt, see act of 1825 concerning executors and administrators, p. 123, section 76; — whereas they could recover their demand against the defendant by the ordinary course of law only. For these reasons, I am of opinion that the defendants ought not to have been allowed to plead their several demands as a set off to the joint demand of the plaintiffs, and that the circuit court committed error in allowing the plea.
admrs. liable for their portions in this crosa^action, and refusal.